Dismissed and Opinion Filed June 24, 2015




                                           S    In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-01490-CV

                                   EX PARTE J.I.L., A MINOR

                        On Appeal from the 417th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 417-70360-2014

                               MEMORANDUM OPINION
                         Before Justices Francis, Lang-Miers, and Whitehill
                                     Opinion by Justice Francis
          J.I.L. was accused of online impersonation. After the State filed a petition to adjudicate,

J.I.L filed an application for a pretrial writ of habeas corpus which the trial court denied. J.I.L

appealed the trial court’s ruling to this Court. Two weeks later, J.I.L. waived his right to a jury

trial and pleaded true to the State’s allegations in the petition. The trial court adjudicated him

delinquent and placed him on one year probation. For the reasons set out below, we dismiss this

appeal.

          In August 2014, the State filed an original petition for an adjudication, alleging J.I.L.

engaged in delinquent conduct. Specifically, the State alleged J.I.L. violated section 33.07 of the

Texas Penal Code by intentionally or knowingly using another juvenile’s persona or name to

create an Instagram account without her permission and posting a sexually explicit message on

the account. In response, J.I.L. filed an application for pretrial writ of habeas corpus, alleging he

was illegally restrained of his liberty by virtue of the “restrictive conditions of his release from
detention from the Collin County Juvenile Detention Facility and the oppressive burden of a

juvenile delinquency proceeding.” In his application, he asserted section 33.07 of the penal code

was unconstitutional and, as a result, the State’s petition should be dismissed. After the trial

court denied the relief requested, J.I.L. filed this appeal.

        Two weeks after filing his notice of appeal, J.I.L. waived his right to a jury trial and

stipulated to the allegations made by the State, including that he violated section 33.07 of the

penal code. Following an adjudication hearing, the trial court found the State’s allegations were

supported by the evidence and were true. The trial court then concluded J.I.L. had engaged in

delinquent conduct as set out in the State’s petition and placed him on one year probation with

three months of “intensive supervision.” Although the trial court informed J.I.L. of his right to

appeal, he did not do so.

        The writ of habeas corpus is an extraordinary writ. Ex parte Groves, 571 S.W.2d 888,

890 (Tex. Crim. App. 1978). While a writ of habeas corpus may be used to challenge any

unlawful restraint, it may not be used as a substitute for appeal. Ex parte Powell, 558 S.W.2d
480, 481 (Tex. Crim. App. 1977). Neither a trial court nor an appellate court should entertain an

application for writ of habeas corpus when there is an adequate remedy by appeal. Ex parte

Weise, 55 S.W.3d 617, 619 (Tex. Crim. App. 2001); Groves, 571 S.W.2d at 890.                When

determining whether an issue is cognizable on habeas, we consider a variety of factors, including

whether the alleged defect would bring into question the trial court’s power to proceed. Ex parte

Weise, 55 S.W.3d at 619. A pretrial habeas should be reserved for situations in which the

protection of the applicant’s substantive rights or the conservation of judicial resources would be

better served by interlocutory review. Id. When the premise of a habeas corpus application is

“destroyed” by subsequent developments, the legal issues raised are rendered moot. Saucedo v.




                                                  –2–
State, 795 S.W.2d 8, 9 (Tex. App.―Houston [14th Dist.] 1990, no pet.); see Ex parte Branch,

553 S.W.2d 380, 381 (Tex. Crim. App. 1977).

   Here, J.I.L. sought relief from what he alleged was an unlawful prosecution because of a

purportedly unconstitutional statute. However, shortly after he filed an appeal of the denial of

his request for habeas relief, he pleaded true to the allegations in the State’s petition and was

adjudicated delinquent. Because the case has gone forward to adjudication, the issue appellant

raised by pretrial habeas corpus is moot. Saucedo, 795 S.W.2d at 9; see Rodriguez v. State, No.

14-99-00158-CR, 1999 WL 588877, at *1 (Tex. App.―Houston [14th Dist.] 1999, no pet.) (not

designated for publication) (appellant, who sought pretrial habeas relief challenging

constitutionality of statute, had adequate remedy at law by direct appeal; plea of nolo and

subsequent conviction rendered issue moot). Furthermore, J.I.L. raised an issue that was suitable

for consideration on direct appeal; his adequate remedy was a direct appeal of his adjudication.

Under these circumstances, we conclude we lack jurisdiction to consider the matter.

   We dismiss this appeal.



   141490F.P05

                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE




                                              –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

EX PARTE J.I.L., A MINOR                           On Appeal from the 417th Judicial District
                                                   Court, Collin County, Texas
No. 05-14-01490-CV                                 Trial Court Cause No. 417-70360-2014.
                                                   Opinion delivered by Justice Francis,
                                                   Justices Lang-Miers and Whitehill
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.



Judgment entered June 24, 2015.




                                             –4–